Citation Nr: 1612756	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent for bilateral lower extremity neuropathy.

2.  Entitlement to initial ratings in excess of 10 percent for a bilateral knee condition.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

4.  Entitlement to an initial compensable rating for alopecia areata.

5.  Entitlement to a compensable rating for residuals of a left eye injury.

6.  Entitlement to a compensable rating for residuals of a vasectomy, epididymitis.  

7.  Entitlement to service connection for a temporomandibular joint condition.

8.  Entitlement to service connection for sinusitis. 

9.  Entitlement to service connection for an acquired psychiatric condition to include depression and adjustment disorder.

10.  Entitlement to service connection for bilateral athlete's foot.

11.  Entitlement to service connection for fibromyalgia.

12.  Entitlement to service connection for a bilateral finger condition.

13.  Entitlement to service connection for a bilateral elbow condition.

14.  Entitlement to service connection for a bilateral wrist condition.

15.  Entitlement to service connection for a disability manifested by dizziness and lightheadedness secondary to medications for service-connected disabilities.

16.  Entitlement to service connection for right shoulder arthralgia.

17.  Entitlement to an initial rating in excess of 30 percent for headaches.

18.  Entitlement to an initial rating in excess of 20 percent for scars of the left occipital and right parietal areas.

19.  Entitlement to a rating in excess of 10 percent for a right ankle condition.

20.  Entitlement to a rating in excess of 10 percent for a chronic lumbar strain.  

21.  Entitlement to total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and October 1984 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the course of the appeal in a February 2012 RO rating decision, the Veteran's headaches were increased to 30 percent disabling, scars of the left occipital and right parietal areas were increased to 20 percent, and a separate rating for scars of the head evaluated at 30 percent disabling were granted, effective March 19, 2009.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation.  Here, the Veteran testified during his December 2015 Board hearing that he was unable to work due to his service-connected conditions and that he had been recently unable to continue employment.   

The issues of entitlement to increased ratings for headaches, a right ankle condition, a chronic lumbar strain and scars of the left occipital and right parietal areas are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for initial ratings in excess of 10 percent for bilateral lower extremity neuropathy.

2.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for initial ratings in excess of 10 percent for a bilateral knee condition.

3.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for a initial rating in excess of 10 percent for bilateral tinnitus.

4.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for an initial compensable rating for alopecia areata.

5.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for a compensable rating for residuals of a left eye injury.

6.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal for a compensable rating for residuals of a vasectomy, epididymitis.

7.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for a temporomandibular joint condition.

8.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for sinusitis.

9.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for an acquired psychiatric disorder to include depression and adjustment disorder.

10.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for bilateral athlete's foot.

11.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for fibromyalgia.

12.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for bilateral finger pain.

13.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for a bilateral elbow condition.

14.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for a bilateral wrist condition.

15.  On December 2, 2015, prior to the promulgation of a decision in the appeal,  the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for a disability manifested by dizziness and lightheadedness secondary to medications for service-connected disabilities.

16.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal of entitlement to service connection for right shoulder arthralgia.
.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to initial ratings in excess of 10 percent for bilateral lower extremity neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to initial ratings in excess of 10 percent for bilateral knee conditions.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial compensable rating for alopecia areata.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to a compensable rating for residuals of a left eye injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to a compensable rating for residuals of a vasectomy, epididymitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a temporomandibular joint condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for an acquired psychiatric condition to include depression and adjustment disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for bilateral athlete's foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for bilateral finger pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

13.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a bilateral elbow condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

14.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a bilateral wrist condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

15.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a disability manifested by dizziness and lightheadedness secondary to medications for service-connected disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

16.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for right shoulder arthralgia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for increased ratings for bilateral lower extremity neuropathy, bilateral knee conditions, bilateral tinnitus, alopecia areata, residuals of a left eye injury, residuals of a vasectomy, epididymitis and entitlement to service connection for a temporomandibular joint condition, sinusitis, acquired psychiatric condition, bilateral athletes foot, fibromyalgia, bilateral finger pain, elbow condition, wrist condition, disability manifested by dizziness and lightheadedness and right shoulder arthralgia and, hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeals and they are dismissed.


ORDER

Entitlement to initial ratings in excess of 10 percent for bilateral lower extremity neuropathy is dismissed.

Entitlement to initial ratings in excess of 10 percent for a bilateral knee condition is dismissed.

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed.

Entitlement to an initial compensable rating for alopecia areata is dismissed.

Entitlement to a compensable rating for residuals of a left eye injury is dismissed.


Entitlement to a compensable rating for residuals of a vasectomy, epididymitis is dismissed.  

Entitlement to service connection for a temporomandibular joint condition is dismissed.

Entitlement to service connection for sinusitis is dismissed. 

Entitlement to service connection for an acquired psychiatric condition to include depression and adjustment disorder is dismissed.

Entitlement to service connection for bilateral athlete's foot is dismissed.

Entitlement to service connection for fibromyalgia is dismissed.

Entitlement to service connection for bilateral finger pain is dismissed.

Entitlement to service connection for a bilateral elbow condition is dismissed.

Entitlement to service connection for a bilateral wrist condition is dismissed.

Entitlement to service connection for a disability manifested by dizziness and lightheadedness is dismissed.

Entitlement to service connection for right shoulder arthralgia is dismissed.

 


REMAND

The Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to increased ratings for headaches, a right ankle condition, a chronic lumbar strain, scars of the left occipital and right parietal areas and entitlement to TDIU.

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c). Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the Veteran's December 2015 Board hearing, he testified that he had received a favorable determination from the Social Security Administration, regarding disability which considered his headaches and back pain.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, relevant SSA records must be associated with the claims file.

As noted, the Veteran asserts entitlement to an initial rating in excess of 30 percent for headaches, a rating in excess of 10 percent for a right ankle condition, a rating in excess of 20 percent for scars of the left occipital and right parietal areas and a rating in excess of 10 percent for a chronic lumbar strain.  The Veteran testified during his December 2015 Board hearing regarding symptoms related to headaches, a right ankle condition, a chronic lumbar strain and scars of the left occipital and right parietal areas.  The Veteran reported symptoms not reported during his last VA examinations such as headaches causing prolonged prostrating attacks, episodes reported as incapacitating 2-3 times per week and exacerbations of headaches from medications including syncope; low back pain and impairment requiring the use of a cane in addition to a back brace and a walker as-needed; a right ankle condition causing instability and requiring the need of an ankle brace and pain pills resulting in problems such as syncope; and scars with not only pain and bleeding, but pus.  The Veteran was most recently afforded relevant VA examinations in May 2009 (scars), December 2009 (headaches) and February 2010 (right ankle, lumbar spine).  It has been over 6 to 7 years since the last VA examinations and the Veteran's assertions suggest a worsening of the conditions.   Therefore, as the evidence of record may not reflect the current state of the disability, a new VA examination must be conducted.  

The Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the other claim being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  Thus, the claim of entitlement to a TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Obtain any outstanding VA treatment records including those from the Tuskegee VAMC (Central Alabama Veteran's Health Care System) beyond April 2010 and associate them with the claims file.  

3.  Provide the Veteran appropriate notice which informs the Veteran of the evidence necessary to establish TDIU, including a VA Form 21-8940.

3.  After all outstanding treatment records are associated with the claims file; schedule the Veteran for appropriate VA examination(s) to ascertain the severity of the Veteran's headaches, right ankle condition, chronic lumbar strain, and scars of the left occipital and right parietal areas.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  

Report all signs and symptoms necessary for the rating of the Veteran's conditions below.

For the Veteran's headache condition:

Indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.  

For the Veteran's right ankle condition:  

Perform an appropriate range of motion examination of the left ankle, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both dorsiflexion and plantar flexion.

Indicate whether the limited motion of the right ankle, if any, is best characterized as marked or moderate.

Note the presence, or absence, of (i) ankylosis of the ankle, (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iii) astragalectomy.

For the Veteran's chronic lumbar strain condition:

Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion.

Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.

State whether the Veteran has disc disease of the lumbar spine and, if so, whether it has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year.

Identify any evidence of radiculopathy or other nerve involvement (other than bilateral lower extremity neuropathy) due to the service-connected lumbar spine disability.


For the Veteran's scars of the left occipital and right parietal areas: 

The VA examiner is asked to identify any and all scars, on the Veteran's left occipital and right parietal areas.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  
	
4.  Thereafter, the AOJ should afford the Veteran an appropriate VA examination to ascertain the impact of the service-connected disabilities (scars of the head, scars of the left occipital and right parietal areas, headaches, chronic lumbar strain, right ankle condition, pseudofolliculitis of the face, left shoulder condition, bilateral knee condition, bilateral tinnitus, bilateral lower extremity neuropathy, residuals of a left eye injury, residuals of a vasectomy, epididymitis, and alopecia areata) has on his ability to engage in substantially gainful employment in light of his work history and level of education.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.  The examiner should interview the Veteran as to his employment and education history. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities.  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.

A comprehensive rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a thorough explanation must be given concerning why the opinion cannot be provided.

If further examination or assessment is needed to address the functional impairment caused solely by the service-connected disabilities, schedule the Veteran for appropriate examination(s).

5.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

6.  Thereafter, the AOJ must readjudicate the issues based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


